Citation Nr: 0836516	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  97-04 214	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for status post anterior cruciate ligament (ACL) 
reconstruction of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1988 to August 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, inter alia, granted the veteran's 
claim for service connection for a status post ACL 
reconstruction of the left knee, and assigned an evaluation 
of 10 percent disabling.  The case was later transferred to 
the RO in Oakland, California.  

The veteran testified before a Decision Review Officer (DRO) 
at a hearing held at the RO in March 1997.  A copy of the 
hearing transcript is in the record.

The current appeal was last before the Board in November 
2006, at which time the Board remanded the appeal of a 
disability rating in excess of 10 percent for status post ACL 
reconstruction of the left knee to the RO for additional 
development.  While the current appeal was pending, the RO 
granted service connection for limitation of extension of the 
left knee and assigned a 30 percent disability rating in a 
November 2007 rating decision.  In the Informal Hearing 
Presentation, the veteran's representative noted a notice of 
disagreement with that issue had not been filed.  That issue 
is not currently before the Board for appellate review.  


FINDING OF FACT

The veteran's service-connected status post ACL 
reconstruction of the left knee is manifested by slight 
recurrent subluxation.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the service-connected status post ACL reconstruction of 
the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). Such notice should 
be provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A February 2004 letter provided to the veteran before the 
February 2006 most recent supplemental statement of the case 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the veteran of what 
evidence was needed to establish her claim for a higher 
initial evaluation, what the VA would do and had done, and 
what evidence she should provide.  The February 2004 letter 
also informed the veteran that it was her responsibility to 
help VA obtain medical evidence or other non-government 
records necessary to support her claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Also in 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Here, the RO 
granted service connection for the veteran's status post ACL 
reconstruction of the left knee in its July 1996 rating 
decision, and assigned an initial disability rating of 10 
percent with an effective date of August 30, 1995.  Moreover, 
the RO provided notice with respect to the degree of 
disability and the effective date of an award in its November 
2006 letter.  A supplemental statement of the case was 
thereafter issued in November 2007.  Consequently, no further 
notice pursuant to 38 U.S.C. § 5103(a) is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  With respect 
to VA's duty to assist, the RO obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
veteran regarding the issue addressed in this decision.  The 
veteran's service treatment records and VA treatment records 
have been obtained.  Moreover, the veteran was provided with 
VA examinations regarding her status post ACL reconstruction 
of the left knee in November 1995, March 1997, February 2005, 
January 2006, and August 2007.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.


Analysis

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson, supra.

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

A status post ACL reconstruction of the left knee is rated 
under Diagnostic Code 5257.  Where recurrent subluxation or 
lateral instability is slight, a rating of 10 percent 
disabling applies; where it is moderate, a 20 percent rating 
applies; and where it is severe, a 30 percent rating applies.

The veteran contends that she is entitled to a disability 
rating greater than 10 percent from August 30, 1995.  The 
veteran received VA examinations regarding her status post 
ACL reconstruction of the left knee in November 1995, March 
1997, February 2005, January 2006, and August 2007.

In November 1995, the veteran reported to the VA examiner 
that she had an ACL reconstruction on her left knee in March 
1994.  She also reported slight tenderness in the left knee, 
and that her bone inside was going back "oddly."  The VA 
examiner noted a well healed surgical scar over her left 
knee.  On examination, the veteran had full range of motion 
of her left knee, with mild pain and no tenderness.  The VA 
examiner graded the left knee as 2+.  Based on this 
examination, the RO granted service connection for status 
post ACL reconstruction of the left knee in July 1996, and 
found the condition to be 10 percent disabling.

In March 1997, the VA examiner diagnosed the veteran with 
residual status post left ACL tear and repair.  The veteran 
reported experiencing pain and dysfunction of the left knee, 
and having to wear a brace when engaged in athletics.  She 
further reported that while the knee neither gives way or 
locks, it does cause difficulty upon frequent squatting, 
kneeling, and stair climbing.

At a hearing before the RO in March 1997, the veteran 
reported getting a lot of tenderness in her left knee in the 
joint area after activity.  She reported wearing a knee brace 
when engaging in athletics.  She noted an abnormally grown 
bump on the right side of her knee, which her doctor told her 
would fill itself in as it took to the surgical graft.  She 
stated that "I don't know if that's going to have some 
affect on my abilities later in life."  With respect to the 
stability of her knee, the veteran stated that it was "a 
little loose."  She also described having no difficulties 
with range of motion, but some difficulties with squatting 
and kneeling.  She reported that she could not squat for more 
than a few seconds.  She also reported that her left knee was 
very tender, but that it did not give out as it had prior to 
the surgery.

In February 2005, the veteran had left knee flexion of 5-/5, 
and extension of 5-/5, on a scale in which normal motor 
strength was 5/5.  The veteran reported pain upon running and 
bending over.  She was advised to avoid kneeling, squatting, 
bending, and running.

At a January 2006 examination, the VA examiner found no 
evidence of left knee instability or subluxation.

In August 2007, the veteran had left knee extension to 0 
degrees, and flexion to 120 degrees.  Her pain level 
increased from 3 to 5 with active, passive, and repetitive 
range of motion testing on a scale of 1 to 10, with 10 being 
the most painful.  The examiner found that the veteran's 
DeLuca factor was 20 degrees based on her range of motion and 
increased pain.  The Board notes that the veteran received a 
separate evaluation for limitation of extension of the left 
knee in a November 2007 rating decision.

The veteran's records show no evidence that her recurrent 
subluxation or lateral instability of the left knee is more 
than slight.  On that basis, the Board finds that a rating of 
10 percent disabling is continued.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that the VA 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
notes that Diagnostic Code 5257 contemplates ratings with or 
without symptoms such as pain, stiffness, or aching in the 
area of the knee affected by residuals of injury or disease.  
As noted above, the impact of the DeLuca factors on the 
veteran's range of motion were accounted for in a separate 
rating decision, dated November 2007.  In this case, even 
with consideration of pain on movement, at no point did the 
veteran's condition fall within the criteria warranting more 
than a 10 percent evaluation.

The Board also has considered the issue of whether the 
veteran's status post ACL reconstruction of the left knee 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2002); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.

The Board has examined the pertinent medical evidence and 
finds that overall, the veteran's service-connected status 
post ACL reconstruction of the left knee does not meet the 
applicable schedular criteria for an initial rating in excess 
of 10 percent.  There is no benefit of the doubt that can be 
resolved in her favor as the preponderance of the evidence 
does not show symptoms that more nearly approximate the 
criteria for a higher rating.  Accordingly, the claim for a 
higher initial rating is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

An initial disability rating in excess of 10 percent for 
status post ACL reconstruction of the left knee is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


